         Case 5:19-cv-05688-JFL Document 36 Filed 11/19/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________

UNITED STATES OF AMERICA, STATE OF                         :
INDIANA, STATE OF IOWA, STATE OF NEW                       :
YORK, PENNSYLVANIA DEPARTMENT OF                           :
ENVRIONMENTAL PROTECTION,                                  :
JEFFERSON COUNTY BOARD OF HEALTH,                          :
and BAY AREA AIR QUALTY MANAGEMENT                         :
 DISTRICT                                                  :              No. 5:19-cv-05688
                 Plaintiffs,                               :
           v.                                              :
                                                           :
LEHIGH CEMENT COMPANY LLC, and                             :
LEHIGH WHITE CEMENT COMPANY,                               :
LLC,                                                       :
                  Defendants.                              :
_________________________________________
                                  ORDER

       AND NOW, this 18th day of November, 2020, upon consideration of Plaintiffs’ Motion

to Enter Consent Decree filed July 27, 2020, see ECF No. 31, Plaintiffs’ Memorandum in

Support of Plaintiffs’ Motion to Enter Consent Decree filed July 27, 2020, see ECF No. 32,

Defendants’ Response thereto filed August 10, 2020, see ECF No. 34, and for the reasons set

forth in the Court’s Opinion issued this date, IT IS ORDERED THAT:

   1. The Motion to Enter Consent Decree, ECF No. 31, is GRANTED.

   2. The Consent Decree, ECF No. 2, is APPROVED and ENTERED.

   3. The Court shall RETAIN jurisdiction over the matter until the Consent Decree is

       terminated.

                                                           BY THE COURT:



                                                           /s/ Joseph F. Leeson, Jr.
                                                           JOSEPH F. LEESON, JR.
                                                           United States District Judge

                                               1
                                            111820
